DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 34, 44-49 and 51-60 are pending. Claims 1-33, 35-43 and 50 are canceled. Claims 52-54 and 57-58 are withdrawn. Therefore, Claims 34, 44-49, 51, 55, 56, 59 and 60 are presented for examination.

Election/Restrictions
Applicant elected without traverse Invention I (drawn to composition), telmisartan as the angiotensin II receptor blocker (ARB), indapamide as the thiazide-like diuretic, amlodipine as the calcium channel blocker (CCB) and rosuvastatin as the cholesterol-lowering active agent (CLA), in the reply filed on 8/26/2020.

Priority
This application claims the benefit of U.S. Provisional Application No. 62/703,802, filed July 26, 2018.

Information Disclosure Statement
The Information Disclosure Statement(s) filed 7/7/2021 has/have been considered by the Examiner.  The submission(s) is/are in compliance with the provisions of 37 CFR §§ 1.97 and 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates 

Claims 34, 44-49, 51, 55, 56 and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bilgic (WO 2011/149438) in view of Nickenig (“Should Angiotensin II Receptor Blockers and Statins Be Combined?” Circulation (2004);110:1013-1020.)

Claimed invention
A composition containing:
a) a dose of about 16-24 mg telmisartan,
b) a dose of about 1-1.5 mg indapamide, 
c) a dose of about 2-3 mg amlodipine besylate, and
d) at least one cholesterol-lowering active agent (e.g., rosuvastatin). 


Prior art
Bilgic teaches an antihypertensive composition comprising a combination 
a) telmisartan, (ARB)
b) indapamide (thiazide-like diuretic), and 
c) amlodipine (CCB), preferably the besylate salt.
See p.1:5-7; see also p. 3:8; see also Example 1 at p. 8 to p. 9; see also claim 1 and 4.
The composition is useful for several diseases and conditions including, inter alia, heart failure. See Claim 6.

Bilgic does not teach 1) the specific dose ranges or 2) at least one cholesterol agent (e.g., rosuvastatin).

The Nickenig article looks at the combination treatment of cardiovascular disease (CVD) with ARBs and statins. See title. It reviews the available evidence that pharmacotherapies targeting several risk factors can simultaneously improve cardiovascular outcomes. The article suggests that the combination of ARBs and statins as primary treatment to provide a greater degree of protection and control of these risk factors, improving the vascular and general health of the patient. See p. 1014, 1st column. There is a strong rationale for combining an ARB with a statin. See p. 1017, 1st column. Nickenig points out that it has already been shown that a combination of low-dose valsartan and low-dose fluvastatin acted synergistically to attenuate neointimal formation at doses that were without effect when administered alone and were devoid of any effects on BP or cholesterol levels. See Id. Rosuvastatin is a known statin drug that was already being used in clinical trials for heart failure. See p. 1018, right side. Studies have also already shown beneficial effects of ARBs in heart failure. See Id.

Regarding 1) specific doses claimed
While Bilgic does not teach the specific claim ranges of about 16-24 mg telmisartan, about 1-1.5 mg indapamide, and about 2-3 mg amlodipine besylate, Bilgic teaches one dose of the pharmaceutical composition comprises 10-300 mg telmisartan; 2.5-25 mg amlodipine; 0.1-10 mg indapamide. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  MPEP 2144.05 [R5]. Note, while the prior art does not disclose the exact claimed values, but does overlap, in such instances even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003). In this case, the claimed dose range of about 16-24 mg telmisartan is overlapped by 10-300 mg telmisartan (Bilgic, clm 13); the claimed dose range of about 1-1.5 mg indapamide is overlapped by 0.1-10 mg indapamide (Bilgic, clm 13); and the claimed dose range of about 2-3 mg amlodipine besylate is overlapped by 2.5-25 mg amlodipine (Bilgic, clm 13). Therefore, a prima facie case of obviousness exists.
Furthermore, it is noted that one of ordinary skill in the art would recognize that the amount of the agents would be a result effective variable that can be adjusted to optimize their effect. It is further noted that Nickenig teaches that low doses of the therapeutic agents may be used, given the synergistic effects when combining the statin with compositions containing ARBs. Accordingly, one of ordinary skill in the art would have found it prima facie obvious to make the composition comprising each agent at the dose ranges claimed.
For similar reasons, Claims 44-49 and 59 are rendered obvious.

Regarding 2) at least one cholesterol agent (e.g., rosuvastatin)
One of ordinary skill in the art would have found it obvious to combine the teachings of Bilgic and Nickenig because each teaches the use of a composition containing an agent with angiotensin II receptor blocking properties for treating heart failure.  Bilgic specifically teaches the composition containing telmisartan (an ARB), indapamide, and amlodipine while Nickenig teaches statins (e.g., rosuvastatin) combined in a composition containing the ARB. One of ordinary skill in the art would have found it obvious to combine a statin such as rosuvastatin as described by Nickenig into the ARB-containing composition described by Bilgic. The artisan would have done so because Nickenig suggests that ARBs and statin compounds may be combined in order to provide beneficial effect such treating heart failure. 

Accordingly, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill before the effective filing date of the claimed invention.    

Claim 51 is clearly met by the teaching of rosuvastatin by Nickenig.

Claims 55 and 56 are met by the teaching of oral administration and tablets. Bilgic teaches the composition is administered orally. See Claim 10. It is in the form of a tablet. See Claim 14.


Claims 34, 44-49, 51, 55, 56 and 59-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bilgic (WO 2011/149438) in view of Nickenig (“Should Angiotensin II Receptor Blockers and Statins Be Combined?” Circulation (2004);110:1013-1020) as applied to Claims 34, 44-49, 51, 55, 56 and 59 above, taken further in view of CRESTOR (rosuvastatin calcium) tablets drug label. Initial U.S. Approval: 2003. Reference ID: 3937746. May 2016.

Claimed invention 
Claim 60, wherein the cholesterol-lowering agent is rosuvastatin at a dose from about 8-12 mg.

Prior art
The disclosures for Bilgic and Nickenig are disclosed above. While their combination suggests compositions containing telmisartan, indapamide, amlodipine and rosuvastatin, it does not expressly teach the claimed dose amount of about 8-12 mg of rosuvastatin. However, rosuvastatin is available at different dose amounts including 10 mg and may be adjusted depending on various factors such as age, ethnicity, disease or condition of the patient. For example, CRESTOR discloses rosuvastatin tablets comprising 5 mg, 10 mg, 20 mg, and 40 mg. See “Dosage forms and strengths” at p. 1 of CRESTOR. Dose ranges are from 5-40 mg a day. Adult with hypercholesterolemia may be provided a starting dose 20 mg/day. Pediatric patients may be given 5 to 10 mg/day for patients 8 to less than 10 years of age, and 5 to 20 mg/day for patients 10 to 17 years of age. See “Dosage and Administration” at Id. Patients with severe renal impairment should not exceed 10 mg rosuvastatin and Asian population should start at 5 mg. See “Use in specific populations” at Id. Accordingly, one of ordinary skill in the art would understand that the amount of rosuvastatin may be adjusted in order to optimize the treatment of individuals based on factors such as age, ethnicity, disease or condition. Therefore, one of ordinary skill in the art would have found it prima facie obvious to provide rosuvastatin in combination with telmisartan, indapamide, and amlodipine at the dose range claimed.
Accordingly, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill before the effective filing date of the claimed invention.   

Response to arguments
Applicant acknowledges that Bilgic teaches amounts that overlap the claimed dose amounts for of telmisartan, indapamide, and amlodipine besylate but Applicant argues that Bilgic does not teach the specific claimed dose amounts. Applicant states that the amounts taught by Bilgic are so broad as to encompass a very large number of possible distinct compositions that are analogous to disclosing a genus. This is not persuasive because the disclosed ranges of 10-300 mg telmisartan, 0.1-10 mg indapamide, 2.5-25 mg amlodipine besylate represent a finite number of possible dose amounts. Secondly, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  MPEP 2144.05 [R5]. Note, while the prior art does not disclose the exact claimed values, but does overlap, in such instances even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003). As outlined previously, the claimed dose range of about 16-24 mg telmisartan is overlapped by 10-300 mg telmisartan (Bilgic, clm 13); the claimed dose range of about 1-1.5 mg indapamide is overlapped by 0.1-10 mg indapamide (Bilgic, clm 13); and the claimed dose range of about 2-3 mg amlodipine besylate is overlapped by 2.5-25 mg amlodipine (Bilgic, clm 13). Therefore, a prima facie case of obviousness exists.

Applicant further argues that nothing in the prior art suggests optimization to the claimed doses and there was no articulated reason provided why one would have a reasonable expectation of success in achieving a claimed functional limitation. This is not persuasive because the claimed invention does not mention a function. One of ordinary skill in the art would recognize that the amount of the agents would be a result effective variable that can be adjusted to optimize their effect. It is further noted that Nickenig teaches that low doses of the therapeutic agents may be used. Accordingly, one of ordinary skill in the art would have found it prima facie obvious to make the composition comprising each agent at the dose ranges claimed.

Applicant argues that previous art teaches away from the claimed dose amounts of telmisartan and indapamide. Applicant cites Stangier et al. to support the argument that one would seek to use 40 mg doses of telmisartan to maximize reduction in diastolic blood pressure (DBP) and minimize the incidence of adverse events because Stangier teaches  more adverse events at 20 mg and maximal response was not seen until 40 mg. Applicant further cites Rutsaert, who found that doses of 1 mg imdapamide had anti-hypertensive effect but did not universally sustain normalization of blood pressure and concluded that a dose below 2.5 mg daily indapamide will not be useful for hypertension. These arguments are not persuasive because the test in Stangier and Rustaert both deal with the agents as single therapeutic agents whereas the prior art used in the rejection deals with a combination of active ingredients. Thus, while there may not be maximal efficacy alone, the prior art suggests the combination of agents provide the thereapeutic efficacy and suggests synergistic outcomes. Thus, one would find the claimed doses along the lower ranges disclosed in the prior art to be obvious. 

Applicant argues that Nickenig teaches combining statins with ARBs but nothing suggests combining ARBs and statins with a calcium channel blocker and thiazide-like diuretic. The art need not teach this as the primary reference Bilgic already teaches the combination of the ARB, calcium channel blocker and thiazide-like diuretic. Nickenig suggests that combining the statin with a composition comprising the ARB would provide beneficial results. Thus, the artisan would have reasonably combined the statin with the Bilgic composition.

Conclusion
No claims allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRIS E SIMMONS/Examiner, Art Unit 1629                                                                                                                                                                                                        
/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629